DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the Remarks of 09/24/2021, applicant amends claims 1, 9 and 17. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0049697) in view of Vo et al. (US 2014/0312828). 
With respect to claims 1,9, 15 and 17,  Li et al. (hereinafter, Li) discloses a method for detecting an open circuit fault in a battery pack (Fig. 2, 209; Para. # 0021), comprising: providing a first control signal to a first field-effect transistor (FET) (Fig. 2, CFET and DFET), electrically connected in parallel with a first resistive element (Fig. 3, R1 or load 205), the first resistive element being in series with a first battery cell in a first cell path between positive and negative terminals of the battery pack (Fig. 3, R1 and R2), the first cell path being in parallel with a second cell path between the positive and negative terminals and comprising a second battery cell (Fig.3, 201, 101-104), and the first control signal causing the first FET to be closed to provide a short across the first resistive element (Para. # 0010, 0024: the VM pin is connected to a load open comparator 304, a charge state comparator 304, a discharge state comparator 306, and an over-current/short-circuit comparator 308); while the first FET is closed: applying a load across the positive and negative terminals; and obtaining a first voltage measurement at a test point in the battery pack; providing a second control signal to the first FET causing the first FET to be open; while the first FET is open (Para. # 0006): applying the load across the positive and negative terminals (Para. # 0025); and obtaining a second voltage measurement at the point (Para. # 0026); and determining that a voltage drop between the first voltage measurement and the second voltage measurement is indicative of an open circuit fault condition in the battery pack (Para. # 0028 and 0032).

    PNG
    media_image1.png
    546
    851
    media_image1.png
    Greyscale

LI, however, does not expressly disclose a measurement at a load test point in the battery pack. 
 Vo et al. (Hereinafter, Vo) discloses, on the other hand, a measurement at the load test point in the battery pack (see Para. # 0020: battery pack and control board selectively initiating a load test). 

At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified a circuit to include a test load to the battery protection circuit of Li in view of the teachings of Vo for the benefit of evaluating the measured parameters, such as voltage measurement to confirm the proper value of the load using the load testing mechanism in order to increase the apparatus fault tolerance.
With respect to claim 2, the combined references of Li and Vo discloses the method for detecting the open circuit fault in a battery pack, Vo further discloses the open circuit fault condition comprises an open fuse in the second cell path, an open connection in the second cell path, or a malfunction of the second battery cell (Para. # 0085).
With respect to claims 14 and 19, the combined references of Li and Vo discloses the method for detecting the open circuit fault in a battery pack, Vo further discloses comprising determining a location of the open circuit fault condition dependent on a magnitude of the voltage drop between the first voltage measurement and the second voltage measurement (Para. # 0249). 
With respect to claims 4 and 11, the combined references of Li and Vo discloses the method for detecting the open circuit fault in a battery pack, Li further discloses  comprising selecting the first resistive element dependent on a respective type or impedance of each of the first battery cell and the second battery cell (Para. # 0025, 0027 and 0037). 
With respect to claims 5, 7 and 16, the combined references of Li and Vo discloses the method for detecting the open circuit fault in a battery pack, Li further discloses comprising, while the first FET is open, providing a third control signal to a second FET electrically connected in parallel with a second resistive element, the second resistive element being in series with the second battery cell in the second cell path, and the third control signal causing the second FET to be closed (Para. #. 0021 and 0031).
With respect to claims 6, 8, 12, 13 and 18, the combined references of Li and Vo discloses the method for detecting the open circuit fault in a battery pack, Vo further discloses comprising, subsequent to determining that the voltage drop between the first voltage measurement and the second voltage measurement is indicative of an open circuit fault condition in the battery pack: providing a fourth control signal to the first FET causing the first FET to be closed; providing a fifth control signal to the second FET causing the second FET to be open; while the second FET is open: applying the test load across the positive and negative terminals; and obtaining a third voltage measurement at the test point; and determining that a difference between the first voltage measurement and the third voltage measurement is not indicative of an open circuit fault condition in the battery pack (Para. # 0028 and 0031-0032). 
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon the rejected base claims 1 and 9, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed in the remarks of 09/24/2021 have been considered but are not persuasive to overcome the rejections based on the references described (see the above office action).
Applicant argues that Li and Vo, whether alone or in combination, do not discloses that, “the transistors CFET and DFET are not in parallel to R1 or load 205.
 Applicant specification describes that in a fault condition in a battery pack, one or more cells are not being charged by a power supply at their normal rate or are not powering a device at their normal rate. When fault condition occur, and the battery pack is connected to a charger to be charged, the current to a cell or cells and the charge rate can increase beyond normal limits-such increase can prevent the battery from operating reliably or safely.
Le reference describes about a battery charging/discharging apparatus with a charge and discharge transistor. It further describes having an overvoltage or under-voltage protection circuit controlling the charging with charge transistor and the discharge of the battery with the discharge transistor. The discharge transistor is switched ON while still in the under-voltage state when a voltage between the charging transistor and the discharge transistor is less than a reference voltage as determined by a charging state comparator, when a charging circuit is charging the battery. In paragraph 20 of Li, the battery pack in connected in parallel with the protection circuit and a load 205 where the two switches are found, implying that the circuit element, such as the CFET and DFET are also in parallel to power or pack. Besides, the load with multiple of resistors (as resisters can also be consider as load) is also in parallel to the transistors. As also depicted in figure 2, the resistors R1 and R2 are connected in parallel to transistors CFET and DFET 
As for the improper argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  See above response to arguments for details.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is 
(571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/YALKEW FANTU/Primary Examiner, Art Unit 2859